On Motion for Rehearing.
Opinion by
Mr. Chief Justice Bean.
It is claimed that the indictment in this case is insufficient because it is not averred that the liquor which defendant is charged with having sold was for beverage purposes. Section 15 of the local option law (Laws 1905, p. 48) provides that when an election held under the provision of the law has resulted in favor of prohibition, and the county court has made the order declaring the result, and the order of prohibition, any person who shall thereafter, within the prescribed bounds of prohibition, sell, exchange or give away, with the purpose of evading the provisions of the law, any intoxicating liquors, shall be subject to prosecution by information or indictment, etc. This is the penal section of the law, and one defining the crime. The indictment in question follows the language of the statute and it is the settled rule in this state that in indictments for misdemeanors created by statute it is sufficient to charge the offense in the words of the statute subject to the qualification that the crime must be set forth with such certainty as will apprise the accused of the offense imputed to him: State v. Shaw, 22 Or. 287 (29 Pac. 1028).
Exceptions and provisos in a criminal statute need not be negatived in indictments unless they be descriptive of the offense or a necessary ingredient in its definition: State v. Tamler, 19 Or. 528 (9 L. R. A. 853: 25 Pac. 71). The indictment in this case conformed to the rule of law above stated, and is, therefore, sufficient.
Petition denied. Affirmed: Rehearing Denied.